455 F.2d 1083
UNITED STATES of America, Appellee,v.Roger H. LIPPMAN, Appellant.
No. 71-2448.
United States Court of Appeals,Ninth Circuit.
Feb. 25, 1972.

Anthony Savage, Jr.  (argued), of Kempton, Savage & Gossard, Seattle, Wash., for appellant.
Doug McBroom, Asst. U. S. Atty.  (argued), William Erxleben, Asst. U. S. Atty., Stan Pitkin, U. S. Atty., Seattle, Wash., for appellee.
Before MERRILL, BROWNING and KILKENNY, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted for theft of a credit card from the United States Mail in violation of 18 U.S.C. Sec. 1708.


2
The sole issue before us is whether the trial court committed error in giving an instruction with reference to inferences which might be drawn from the fact that the credit card was found in appellant's possession a number of months after the card was mailed.  We have examined the record and hold that it provides an adequate basis for the giving of the instruction.


3
Finding no error, we affirm the judgment of the lower court.